DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1, 8, and 15 recite(s) a system and series of steps for controlling inventory depletion and maximizing profits through revenue and cost analysis, which under broadest reasonable interpretation, is analogous to fundamental economic principles or practices, such as mitigating stock-out risk. Additionally, the system is analogous to commercial or legal interactions, such as sales activities or behaviors. These concepts are grouped as certain methods of organizing human activity.
The limitation(s) of, ‘establish…a first allocation of fulfillment centers… and a second allocation of the fulfillment centers’; ‘determine…different price schedules for the orders to be fulfilled’; ‘generate…a predicted profit from the orders fulfilled’; ‘select…a price schedule corresponding to the first allocation as resulting in a greater predicted profit’; ‘enact the selected price schedule for incoming orders placed’, as drafted, recite a process that, under broadest reasonable interpretation, is/are certain methods of organizing human activity. Nothing in the claim limitations preclude the steps from being a method of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) the additional element(s) of ‘a non-transitory computer-readable medium’, ‘a processor of a computing system’, ‘a sale terminal’ and ‘at least one memory’. The additional elements are recited at a high-level of generality (i.e., as a generic computer component performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a generic purpose computing device, a processor, instructions in memory, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

Claim(s) 2-7, 9-14, and 16-20 further recite(s) the system and series of steps for controlling inventory depletion and maximizing profits through revenue and cost analysis, which under broadest reasonable interpretation, is analogous to fundamental economic principles or practices, such as mitigating stock-out risk. Additionally, the system is analogous to commercial or legal interactions, such as sales activities or behaviors. These 
The judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) the additional element(s) of ‘a non-transitory computer-readable medium’, ‘a processor of a computing system’, ‘a sale terminal’ and ‘at least one memory’. The additional elements are recited at a high-level of generality (i.e., as a generic computer component performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a generic purpose computing device, a processor, instructions in memory, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

As analyzed above in step 2A prong 2, the limitations as an ordered combination, are merely applying the abstract idea in a generic computing environment. In addition, the claims do not improve functionality of a computer or improve any other technology. Thus, claims 1-20 are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself.

	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brereton (U.S. Pre-Grant Pub. No. 20170228812), in view of Desai (U.S. Pre-Grant Pub. No. 20100145773).
In regards to claim 1, Brereton teaches:
A non-transitory computer-readable medium storing computer-executable instructions that, when executed by at least a processor of a computing system (Brereton: ¶8-9, ¶34-35, & ¶41-42), cause the computing system to:
establish, by at least the processor, (i) a first allocation of fulfillment centers to fulfill orders for a product to be delivered to different geographic regions during a markdown phase, and (ii) a second allocation of the fulfillment centers to fulfill the orders for the product to be delivered to the different geographic regions during the markdown phase, wherein the first allocation is different from the second allocation (Brereton: ¶18 & ¶26-28 discloses that the system may establish a list of candidate fulfilment centers).

Although Brereton teaches that in order to minimize fulfillment costs, the system may factor markdown prices into the fulfilment center allocation decision (Brereton: ¶15-16, ¶19, & ¶24), Brereton does not explicitly state generating a predicted profit and controlling operation of a sale terminal.

determine, by at least the processor, different price schedules for the orders to be fulfilled during the markdown phase based on the first allocation and the second allocation (Desai: ¶17, ¶88, ¶201, & ¶207);
generate, by at least the processor, a predicted profit from the orders fulfilled under each of the different price schedules (Desai: ¶89-90);
select, by at least the processor, a price schedule corresponding to the first allocation as resulting in a greater predicted profit than another one of the different price schedules (Desai: ¶89-90); and
control, by at least the processor, operation of a sale terminal to enact the selected price schedule for incoming orders placed during the markdown phase (Desai: ¶85-86, ¶90-91, & ¶149).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the price schedule generation and sale terminal operation, as taught by Desai, into the system and method of Brereton. One of ordinary skill in the art would have been motivated to make this modification in order to “produce a desired result, such as market share expansion, profit maximization, consumer behavior manipulation or some combination” and “effectively generate more revenue than costs incurred” (Desai: ¶3-4).

Brereton goes on to teach cause fulfillment of the incoming orders according to the first allocation of the fulfillment centers (Brereton: ¶16 & ¶28).

In regards to claim 2, Brereton and Desai teach the non-transitory computer-readable medium of claim 1.
cause the computing system to receive shipping charges for delivery of the product to the different geographic regions (Brereton: ¶16-18 & ¶27-28), Brereton does not explicitly state establishing price schedules based on received price sensitivity of customers.
However, Desai further teaches cause the computing system to receive price sensitivity information for customers located within the different geographic regions; wherein the different price schedules are established based, at least in part, on the received price sensitivity information or the received shipping charges (Desai: ¶158, ¶172-173, ¶191-192, ¶256-259).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the price schedule generation, as taught by Desai, into the system and method of Brereton and Desai. One of ordinary skill in the art would have been motivated to make this modification in order to “produce a desired result, such as market share expansion, profit maximization, consumer behavior manipulation or some combination” and “effectively generate more revenue than costs incurred” (Desai: ¶3-4).

In regards to claim 3, Brereton and Desai teach the non-transitory computer-readable medium of claim 2. Brereton further teaches cause the computing system to limit the received shipping charges to charges that are to be incurred by a vendor of the product (Brereton: ¶16-18 & ¶27-28).

In regards to claim 4, Brereton and Desai teach the non-transitory computer-readable medium of claim 2. Desai further teaches wherein the price sensitivity information is based on historical spending data of customers within the different geographic regions (Desai: ¶158, ¶172-173, ¶191-192, ¶256-259).


In regards to claim 5, Brereton and Desai teach the non-transitory computer-readable medium of claim 1. Brereton further teaches cause the computing system to: receive inventory information indicative of a quantity of the product in stock at each of the fulfillment centers, wherein the first allocation and the second allocation of the of the fulfillment centers to the different geographic regions are established based, at least in part, on the received inventory information (Brereton: ¶16 & ¶22).

In regards to claim 6, Brereton and Desai teach the non-transitory computer-readable medium of claim 5. Brereton further teaches wherein the selected price schedule for the first allocation of the fulfillment centers includes a shipping charge for fulfilling an order from a first fulfillment center that is greater than an alternate shipping charge for fulfilling the order from a second fulfillment center (Brereton: ¶16-18 & ¶27-28).

In regards to claim 7, Brereton and Desai teach the non-transitory computer-readable medium of claim 5. Desai further teaches cause the computing system to: modify the selected price schedule based on the received inventory information to control operation of the sale terminal in a manner that promotes balanced depletion of the quantity of the product in stock across each of the fulfillment centers (Desai: ¶17, ¶223, & ¶281-282).


In regards to claim 8, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Additionally, Brereton further teaches a computing system, comprising: at least one processor connect to at least one memory; and an analysis module stored on a non-transitory computer readable medium and including instructions that when executed by at least the processor (Brereton: ¶8-9, ¶34-35, & ¶41-42). Furthermore, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 8.

In regards to claim 9, Brereton and Desai teach the system of claim 8. Additionally, the claim recites the same or similar limitations as those addressed above in claim 2 and therefore is rejected for the same reasons set forth above for claim 2. Furthermore, the rationale to combine the prior art set forth above for claim 2 applies to the rejection of claim 9.

In regards to claim 10, Brereton and Desai teach the system of claim 9. Additionally, the claim recites the same or similar limitations as those addressed above in claim 3 and therefore is rejected for the same reasons set forth above for claim 3.

In regards to claim 11, Brereton and Desai teach the system of claim 9. Additionally, the claim recites the same or similar limitations as those addressed above in claim 4 and therefore 

In regards to claim 12, Brereton and Desai teach the system of claim 8. Additionally, the claim recites the same or similar limitations as those addressed above in claim 5 and therefore is rejected for the same reasons set forth above for claim 5.

In regards to claim 13, Brereton and Desai teach the system of claim 12. Additionally, the claim recites the same or similar limitations as those addressed above in claim 6 and therefore is rejected for the same reasons set forth above for claim 6.

In regards to claim 14, Brereton and Desai teach the system of claim 8. Additionally, the claim recites the same or similar limitations as those addressed above in claim 7 and therefore is rejected for the same reasons set forth above for claim 7. Furthermore, the rationale to combine the prior art set forth above for claim 7 applies to the rejection of claim 14.

In regards to claim 15, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Additionally, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 15.

In regards to claim 16, Brereton and Desai teach the method of claim 15. Additionally, the claim recites the same or similar limitations as those addressed above in claim 2 and therefore is rejected for the same reasons set forth above for claim 2. Furthermore, the rationale to combine the prior art set forth above for claim 2 applies to the rejection of claim 16.

In regards to claim 17, Brereton and Desai teach the method of claim 16. Additionally, the claim recites the same or similar limitations as those addressed above in claim 3 and therefore is rejected for the same reasons set forth above for claim 3.

In regards to claim 18, Brereton and Desai teach the method of claim 16. Additionally, the claim recites the same or similar limitations as those addressed above in claim 4 and therefore is rejected for the same reasons set forth above for claim 4. Furthermore, the rationale to combine the prior art set forth above for claim 4 applies to the rejection of claim 18.

In regards to claim 19, Brereton and Desai teach the method of claim 15. Additionally, the claim recites the same or similar limitations as those addressed above in claim 5 and therefore is rejected for the same reasons set forth above for claim 5.

In regards to claim 20, Brereton and Desai teach the method of claim 19. Additionally, the claim recites the same or similar limitations as those addressed above in claim 7 and therefore is rejected for the same reasons set forth above for claim 7. Furthermore, the rationale to combine the prior art set forth above for claim 7 applies to the rejection of claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628